                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

NEW CENTURY FOUNDATION,                       │ Case No. 3:18-cv-00839
                                              │
               and                            │ Hon. Aleta A. Trauger
                                              │
SAMUEL JARED TAYLOR,                          │
                                              │
               Plaintiffs,                    │
                                              │
       v.                                     │
                                              │
MICHAEL ROBERTSON,                            │
In his individual and official capacity as    │
director of Tennessee Department of           │
Environment and Conservation,                 │
                                              │
               Defendant.                     │
                                              │

        PLAINTIFFS’ TIME-SENSITIVE MOTION FOR ORDER TO COMPEL
        DEFENDANT’S COMPLIANCE WITH PRELIMINARY INJUNCTION


       NOW COMES New Century Foundation (d/b/a American Renaissance) (“NCF”) and

Samuel Jared Taylor (“Taylor”) (NCF and Taylor collectively “Plaintiffs”), by and through

Attorney Van R. Irion, and hereby propounds upon Michael Robertson (“Defendant”) and this

Honorable Court Plaintiffs’ Time-Sensitive Motion for Order to Compel Defendant’s

Compliance with Preliminary Injunction:

   1. Pursuant to LR7.01(a)(1), on December 24, 2018, and January 16, 2019, the undersigned

attorney emailed an attorney of record for Defendant—Dawn Jordan (dawn.jordan@ag.tn.gov)—

to seek concurrence for the relief prayed for herein, but said concurrence was not obtained.

Specifically, a proposed written contract was demanded—which comports with the Court’s

Preliminary Injunction of November 5, 2018—so that succinct terms can be agreed to regarding




   Case 3:18-cv-00839 Document 40 Filed 01/16/19 Page 1 of 10 PageID #: 249
the rental of facilities at the Montgomery Bell Inn & Conference Center for Plaintiffs’ planned

conference of May 17, 18, and 19, 2019.

   2. For the reasons set forth in Plaintiffs’ Brief in Support of Plaintiffs’ Time-Sensitive

Motion to Compel Defendant’s Compliance with Preliminary Injunction, the Court should order

Defendant to provide to Plaintiffs on or before January 24, 2019, a proposed written contract

which comports with the Court’s Preliminary Injunction of November 5, 2018, so that Plaintiffs

can rent the facilities of the Montgomery Bell Inn & Conference Center on May 17, 18, and 19,

2019, for Plaintiff’s conference. (See PageID.173-208).

       WHEREFORE, Plaintiffs pray that this Honorable Court will order Defendant to provide

to Plaintiffs on or before January 24, 2019, a proposed written contract which comports with the

Court’s Preliminary Injunction of November 5, 2018, so that Plaintiffs can rent the facilities of

the Montgomery Bell Inn & Conference Center for May 17, 18, and 19, 2019, for Plaintiffs’

planned conference.

                                                Respectfully submitted,


                                                /s/ Van R. Irion
                                                Van R. Irion (#024519)
                                                LAW OFFICE OF VAN R. IRION
                                                800 S. Gay St., Ste. 700
                                                Knoxville, TN 37929
                                                (T): (865) 766-4040
                                                (F): (865) 766-4101
                                                (E): van@irionlaw.com
                                                Attorney for New Century Foundation and
                                                Samuel Jared Taylor
Dated: January 16, 2019




                                               2

   Case 3:18-cv-00839 Document 40 Filed 01/16/19 Page 2 of 10 PageID #: 250
                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

NEW CENTURY FOUNDATION,                      │ Case No. 3:18-cv-00839
                                             │
               and                           │ Hon. Aleta A. Trauger
                                             │
SAMUEL JARED TAYLOR,                         │
                                             │
               Plaintiffs,                   │
                                             │
       v.                                    │
                                             │
MICHAEL ROBERTSON,                           │
In his individual and official capacity as   │
director of Tennessee Department of          │
Environment and Conservation,                │
                                             │
               Defendant.                    │
                                             │

 PLAINTIFFS’ BRIEF IN SUPPORT OF PLAINTIFFS’ TIME-SENSITIVE MOTION
 FOR ORDER TO COMPEL DEFENDANT’S COMPLIANCE WITH PRELIMINARY
                            INJUNCTION




   Case 3:18-cv-00839 Document 40 Filed 01/16/19 Page 3 of 10 PageID #: 251
                                               TABLE OF CONTENTS

I. INDEX OF AUTHORITIES ................................................................................................... i
II. STATEMENT OF ISSUE PRESENTED ...............................................................................1
III. STANDARD OF REVIEW ..................................................................................................1
IV. STATEMENT OF FACTS ...................................................................................................1
V. LAW & ARGUMENT ..........................................................................................................3
VI. CONCLUSION ....................................................................................................................4




    Case 3:18-cv-00839 Document 40 Filed 01/16/19 Page 4 of 10 PageID #: 252
                                            I. INDEX OF AUTHORITIES

CASE LAW

  Gunn v. University Comm. to End War in Viet Nam, 399 U.S. 383 (1970) ..............................3

  In re McConnell, 370 U.S. 230 (1962) ......................................................................................3

  McCall-Bey v. Franzen, 777 F.2d 1178 (7th Cir. 1985) ............................................................3

  Springs Mills, Inc. v. Ultracashmere House, Ltd., 724 F.2d 352 (2d Cir. 1983) .......................3

  United States v. Bryan, 399 U.S. 323 (1950) .............................................................................3

  United States v. Johnson, 736 F.2d 358 (6th Cir. 1984) .............................................................3

STATUTORY AND CONSTITUTIONAL LAW

  None cited herein

COURT RULES

  Fed. R. Civ. P. 65 .......................................................................................................................1




                                                                    i

  Case 3:18-cv-00839 Document 40 Filed 01/16/19 Page 5 of 10 PageID #: 253
                          II. STATEMENT OF ISSUE PRESENTED

   1. Whether the Court should compel Defendant to permit Plaintiffs to rent facilities at the
      Montgomery Bell Inn & Conference Center for May 17, 18, and 19, 2019.

               Plaintiffs’ Response:    Yes.

               Defendant’s Anticipated Response: No.

   2. Whether the Court should compel Defendant to provide to Plaintiffs a proposed written
      contract before January 24, 2019, which comports with the Court’s Preliminary
      Injunction so that Plaintiffs can rent facilities at the Montgomery Bell Inn & Conference
      Center for May 17, 18, and 19, 2019.

               Plaintiffs’ Response:    Yes.

               Defendant’s Anticipated Response: No.

                                 III. STANDARD OF REVIEW

        The Court enjoys the power to issue injunctive relief pursuant to Fed. R. Civ. P. 65. The

Court previously issued a preliminary injunction and issued a memorandum concerning the

same.    (PageID.173-208).     Plaintiff is now seeking the enforcement of the same against

Defendant.

                                 IV. STATEMENT OF FACTS

        On November 5, 2018, the Court entered its Order Granting Preliminary Injunction and

Waiving Bond, wherein Defendant was

        ENJOINED from requiring the plaintiffs, as a condition of contracting to reserve
        lodging and meeting rooms at the Montgomery Bell Inn & Conference Center
        (“MBICC”), to agree to pay ‘damage-repaid costs or ancillary fees and charges’
        arising from damage to MBICC or Montgomery Bell State Park facilities caused
        by persons not affiliated with the plaintiffs, the cost of “security to ensure public
        safety” arising from the presence of protesters at the Park, or “any other costs
        above normal operating expenses reasonably resulting from the group’s use of or
        attendance at the state park” (see Doc. No. 1-1, at 3), to the extent that such
        charges arise from the activities of protesters and third parties over whom the
        plaintiffs have no control.

(Emphasis in original) (PageID.207-208); see also the Court’s Memorandum (PageID.173-206).

                                                 1

   Case 3:18-cv-00839 Document 40 Filed 01/16/19 Page 6 of 10 PageID #: 254
         Plaintiffs’ planned conference is tentatively scheduled to occur between May 17 and 19,

2019. (PageID.4, ¶ 11; 36). However, despite the Court issuing the Preliminary Injunction on

November 5, 2018—over two months ago—and Defendant having a copious number of

attorneys at Defendant’s disposal to assist Defendant with crafting such a contract, Defendant

has not yet produced to Plaintiffs a proposed written contract so that Plaintiffs can rent the

facilities at the Montgomery Bell Inn & Conference Center for May 17, 18, and 19, 2019.

         Without a written contract articulating specific terms concerning costs and an

unequivocal understanding that Plaintiffs can use said facilities during May 17, 18, and 19, 2019,

Plaintiffs are unable to meaningfully encourage prospective attendees of the conference to make

travel and/or lodging arrangements for the same.        Plaintiffs, simply put, are worried that

Defendant will prevent Plaintiffs from using the facilities during said dates, because Defendant

has not agreed to the same via a written contract and Defendant does not meaningfully nor

effectively correspond with Plaintiffs and/or Plaintiffs’ representatives about the rental of the

facilities.

         On November 27, 2018, Donna Lewis—an agent of Defendant—informed Devin

Saucier—an agent of Plaintiffs—that the dates of May 17, 18, and 19, 2019 would be reserved

for Plaintiffs' conference, but that she was waiting for a proposed written contract from her

superiors—presumably Defendant. Said contract has yet to be produced to Plaintiffs, and thus

the reservation of the venue is still in limbo.

         At the case management conference on December 5, 2018, Defendant’s attorneys

represented to Plaintiffs’ undersigned counsel that they were still working on specific contractual

language of the rental agreement so that Plaintiffs can rent the facilities and that it would be

forwarded to Plaintiffs’ attorney soon, but—again—it has yet to be produced.



                                                  2

    Case 3:18-cv-00839 Document 40 Filed 01/16/19 Page 7 of 10 PageID #: 255
         On December 24, 2018, the undersigned counsel sent to Defendant’s attorney via

electronic mail a respectful request that a rental contract be provided to Plaintiffs which

comports with the Court’s preliminary injunction, but—again—the same has not been produced.

         The Court’s Preliminary Injunction and Memorandum do not set forth a date by which

Defendant must provide a proposed written contract to Plaintiffs concerning the rental of the

facilities in question. (PageID.173-206). Thus, Plaintiffs cannot seek for Defendant to be held

in contempt of court at this juncture because Defendant’s non-compliance with the Court’s Order

is inherently anticipatory in nature. See United States v. Johnson, 736 F.2d 358 (6th Cir. 1984);

United States v. Bryan, 399 U.S. 323 (1950); In re McConnell, 370 U.S. 230 (1962).

Nevertheless, Defendant’s malfeasance is causing Plaintiffs’ desired conference to be adversely

impacted insofar as Defendant has not yet agreed in writing to it occurring on specific dates and

in a specific manner as far as the imposition of costs is concerned, and this is resulting in

Plaintiffs not meaningfully advertising the planned conference to prospective attendees.

         Plaintiffs would like a written contract to rent the facilities—which is precisely what

Defendant provides to all similarly situated organizations which, likewise, wish to rent the

facilities.

                                     V. LAW & ARGUMENT

         A district court retains jurisdiction to enforce the terms of a previously entered injunction.

Gunn v. University Comm. to End War in Viet Nam, 399 U.S. 383, 388 (1970) (“An injunctive

order is an extraordinary writ, enforceable by the power of contempt”); McCall-Bey v. Franzen,

777 F.2d 1178, 1183 (7th Cir. 1985) (“When an equity case ends in a permanent injunction, the

trial court, with or without an explicit reservation of jurisdiction, retains jurisdiction to enforce

the injunction, as by contempt proceedings”); Springs Mills, Inc. v. Ultracashmere House, Ltd.,



                                                   3

    Case 3:18-cv-00839 Document 40 Filed 01/16/19 Page 8 of 10 PageID #: 256
724 F.2d 352, 356 (2d Cir. 1983) (“the district court, of course, has a continuing obligation of

enforcing the injunctive order by the power of contempt, if necessary”).

       In the instant case, Plaintiffs urgently need a written rental agreement so as to rent the

facilities of the Montgomery Bell Inn & Conference Center for May 17, 18, and 19, 2019.

Without such a contract, the costs concerning the same are unknown to Plaintiffs, and Plaintiffs

are reasonably worried that Defendant will try to derail Plaintiffs’ conference from occurring by

imposing unacceptable conditions concerning the same. Plaintiffs thus need a proposed written

contract from Defendant so that Plaintiffs can definitively rent the facilities at the Montgomery

Bell Inn & Conference Center for May 17, 18, and 19, 2019.

                                      VI. CONCLUSION

       For the reasons set forth herein, this Court should order Defendant to provide to Plaintiffs

on or before January 24, 2019, a proposed written contract which comports with the Court’s

Preliminary Injunction of November 5, 2018, so that Plaintiffs can rent the facilities of the

Montgomery Bell Inn & Conference Center for May 17, 18, and 19, 2019, for Plaintiffs’ planned

conference.

                                                 Respectfully submitted,


                                                 /s/ Van R. Irion
                                                 Van R. Irion (#024519)
                                                 LAW OFFICE OF VAN R. IRION
                                                 800 S. Gay St., Ste. 700
                                                 Knoxville, TN 37929
                                                 (T): (865) 766-4040
                                                 (F): (865) 766-4101
                                                 (E): van@irionlaw.com
                                                 Attorney for New Century Foundation and
                                                 Samuel Jared Taylor
Dated: January 16, 2019




                                                4

   Case 3:18-cv-00839 Document 40 Filed 01/16/19 Page 9 of 10 PageID #: 257
                                 CERTIFICATE OF SERVICE

       I, Van R. Irion, affirm that on January 16, 2019, a copy of this Proof of Service and the

foregoing Plaintiffs’ Time-Sensitive Motion for Order to Compel Defendant’s Compliance with

Court’s Preliminary Injunction was filed with the Court’s Electronic Filing System. Notice of

said filing will be sent by operation of the Court’s Electronic Filing System to all parties

indicated on the electronic filing receipt as follows:

       Dawn Jordan, Esq. – dawn.jordan@ag.tn.gov

       Jay C. Ballard, Esq. – jay.ballard@ag.tn.gov

       Sara Ohlman, Esq. – sara.ohlman@ag.tn.gov


                                                   /s/ Van R. Irion
                                                   Van R. Irion (#024519)
                                                   LAW OFFICE OF VAN R. IRION
                                                   800 S. Gay St., Ste. 700
                                                   Knoxville, TN 37929
                                                   (T): (865) 766-4040
                                                   (F): (865) 766-4101
                                                   (E): van@irionlaw.com
                                                   Attorney for New Century Foundation and
                                                   Samuel Jared Taylor

Dated: January 16, 2019




                                                  5

   Case 3:18-cv-00839 Document 40 Filed 01/16/19 Page 10 of 10 PageID #: 258
